Name: Commission Regulation (EEC) No 1807/85 of 28 June 1985 extending Regulations (EEC) No 1339/82 and (EEC) No 3432/82 fixing, in respect of 1981 and 1982 crops, export refunds for raw tobacco
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 6 . 85 Official Journal of the European Communities No L 169/75 COMMISSION REGULATION (EEC) No 1807/85 of 28 June 1985 extending Regulations (EEC) No 1339/82 and (EEC) No 3432/82 fixing, in respect of 1981 and 1982 crops, export refunds for raw tobacco Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, HAS ADOPTED THIS REGULATION : Article 1 1 . In Article 3 of Regulation (EEC) No 1339/82, '30 June 1985' is hereby replaced by '31 December 1985'. 2 . In Article 2 of Regulation (EEC) No 3432/82, '30 June 1985' is hereby replaced by '31 December 1985. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by the Regulation (EEC) No 1461 /82 (2), and in particular the first sentence of the third subparagraph of Article 9 (2) thereof, Whereas export refunds were fixed in respect of certain varieties of tobacco from the 1981 and 1982 crops by Commission Regulation (EEC) No 1339/82 (3) and Commission Regulation (EEC) No 3432/82 (4) respectively, as last amended by Regulation (EEC) No 3678/84 0 ; Whereas the final date for granting those refunds was set at 30 June 1985 ; whereas, in respect of certain varieties of that tobacco, export possibilities after that date have presented themselves ; whereas it is advisable to grant refunds for these varieties until 31 December 1985 in order to enable those exports to be carried out : Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 28 June 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 94, 28 . 4. 1970, p. 1 . (2) OJ No L 164, 14 . 6 . 1982, p. 27 . O OJ No L 150 , 29 . 5 . 1982, p. 89. O OJ No L 361 , 22. 12 . 1982, p. 17. O OJ No L 340 , 28 . 12 . 1984, p. 55 .